      Case 2:18-cv-02778-JJT Document 231 Filed 04/29/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9   Puente, et al.,                                    No. CV-18-02778-PHX-JJT
10                     Plaintiffs,                      ORDER
11   v.
12   City of Phoenix, et al.,
13                     Defendants.
14
15          At issue is the Stipulated Motion to Amend Scheduling Order (Doc. 230). Upon
16   review and good cause appearing;
17          IT IS HEREBY ORDERED granting the Stipulated Motion to Amend Scheduling
18   Order (Doc. 230) as follows:
19
20    Description                                    Current Deadline     New Deadline
21    The parties must complete all pre-trial        September 25, 2020   September 25, 2020
22    disclosures required under Fed. R. Civ. P.                          (no change)
      26(a)(3), of all exhibits to be used and all
23    witnesses to be called at trial
24    All dispositive motions, including             May 1, 2020          May 8, 2020
25    Daubert motions
26    Good faith settlement discussions              May 22, 2020         May 22, 2020
27                                                                        (no change)
28
      Case 2:18-cv-02778-JJT Document 231 Filed 04/29/20 Page 2 of 2



 1   All other aspects of the Court’s November 13, 2019 Scheduling Order (Doc. 48), as
 2   modified (Docs. 164, 204, 208, 215, 222, 229) shall remain in effect.
 3         Dated this 29th day of April, 2020.
 4
 5                                         Honorable John J. Tuchi
                                           United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
